Pee Curiam :
In view of the manner the verdict was molded and the form ■of the judgment entered, the plaintiff in error is fully protected. It is so restricted that it cannot be enforced against him or any of his property, except against his interest in real estate on which it was a lien prior to the institution of proceedings against him in bankruptcy; and against the proceeds of said real estate *177in tlie hands of the trustee appointed to sell a portion thereof.
Any execution which may be issued on the judgment will be restrained accordingly.
Judgment affirmed.